Order, Supreme Court, New York County (Charles E. Ramos, J.), entered November 17, 2003, which denied defendant’s motion for summary judgment, unanimously affirmed, without costs.
There are issues of fact as to whether defendant breached the *3002001 consulting agreement by failing to disclose and/or assign inventions, or by violation of confidentiality. As to proof of damages with “reasonable certainty” (Kenford Co. v County of Erie, 67 NY2d 257, 261 [1986]), there has been insufficient discovery. Plaintiff has not had an opportunity to determine the relationship between defendant and other businesses, the technologies presented by defendant to others, and the extent of lost licensing or other opportunities. A determination on whether damages are too speculative would be premature at this juncture (see Morris v Putnam Berkley, 259 AD2d 425, 426 [1999]).
We have considered defendant’s remaining arguments and find them unavailing. Concur—Tom, J.P., Saxe, Ellerin and Lerner, JJ.